Title: To Thomas Jefferson from Jerôme, Comte de Pagowski, 14 November 1808
From: Pagowski, Jerôme, Comte de
To: Jefferson, Thomas


                  
                     Monsieur le Président 
                     
                     Paris le 14. Novembre 1808.
                  
                  Un Auteur Danois Mr. Matte Brun établi à Paris à eû l’impertinence de calomnier ma Nation dans son Tableau de la Pologne, que Vous avés certainement lu. Ne pouvant endurer ses injures, j’ai cru de mon devoir de les relever, et de faire insèrer ma réponse dans le Journal de l’Empire. Le Redacteur Mr. Geoffroi ami intime de Mr. Matte Brun n’ayant point voulu s’y prétter, je pris le parti d’en faire imprimer 3.000. Exemplaires, qui ont etes répandus dans trois parties du monde. Je prends la liberté d’envoyer deux Exemplaires à Votre Excellence, le suppliant très humblement de vouloir faire remettre les autres aux personnes designées, et m’en accuser reception à Paris par Mr. le Genèral Armstrong. Je Suis avec le plus profond Respect, Monsieur le Président De Votre Excellence le très humble et le très obeissant Serviteur.
                  
                     Jerome Cte. de Pagowski, Cr. de
                     Malte, Polonois.
                  
               